Citation Nr: 1538877	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a low back disability, rated 10 percent disabling from May 14, 1999 to May 23, 2011, and rated 40 percent as of May 23, 2011.  

2.  Entitlement to an increased disability rating for left lower extremity radiculopathy, rated 10 percent disabling from July 1, 2011 to October 16, 2014, and rated 20 percent as of October 16, 2014.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1977 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran's representative requested consideration of special monthly compensation (SMC) based on the need for regular aid and attendance and for the loss of use of the left lower extremity in a 2013 statement. In a May 2015 rating decision, the RO denied these claims, and denied entitlement to service connection for radiculopathy of the right lower extremity. The Veteran submitted a timely notice of disagreement with this decision. For the following reasons the Board does not have jurisdiction over these claims: these issues have been separately adjudicated, the Veteran is entitled to additional RO due process review of his claims as provided for in the appellate process, i.e. review before issuance of an SOC, and the outcome of the appeal of the denial of service connection for a right leg disability may impact the award of SMC for aid and attendance,.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's lumbar spine disability was not manifested by moderate intervertebral disc disease with recurrent attacks, or a moderate limitation of motion of the lumbosacral spine, or lumbosacral strain with muscle spasm on extreme forward bending with loss of lateral spine motion.

2.  From September 26, 2003, to May 23, 2011, the Veteran's low back syndrome did not limit forward flexion to 60 degrees, did not result in a combined range of motion greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.
3.  From May 23, 2011, to October 16, 2013, the Veteran's service-connected low back disability did not result in unfavorable ankylosis of the thoracolumbar spine or in incapacitating episodes having a total duration of at least 6 weeks in a year.

4.  Beginning October 16, 2013, the Veteran's low back disability caused incapacitating episodes having a total duration of at least 6 weeks in a year.  

5.  From July 1, 2011 to March 6, 2013, the Veteran's left lower extremity radiculopathy manifested as moderate incomplete paralysis of the foot.  

6.  As of March 6, 2013, the Veteran's left lower extremity radiculopathy manifested as moderately severe incomplete paralysis of the foot.  
 
CONCLUSIONS OF LAW

1.  Prior to May 23, 2011, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237, 5243 (effective September 26, 2003), 5292, 5293, 5295 (effective September 25, 2003).

2.  From May 23, 2011, to October 16, 2013, the criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, DCs 5235-5243 (2015).

3.  Beginning October 16, 2013, the criteria for a disability rating of 60 percent, but not higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, DC 5243 (2015). 

4.  Prior to March 6, 2013, the criteria for a disability rating of 20 percent, but not higher, for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124(a), DCs 8520, 8626 (2015).

5.  Beginning March 6, 2013, the criteria for a disability rating of 40 percent, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124(a), DCs 8520, 8626 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in letters sent to the Veteran.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, private treatment records, as well as records from the Social Security Administration.  Also, VA afforded the Veteran relevant examinations and opinions in May 2011, May 2012, and October 2014.  The resulting reports describe the Veteran's orthopedic disabilities on appeal, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Finally, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of the Board's adjudication of his appeal in the instant document.  Hence, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, supra.


II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2015).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

II.A. Lumbar Spine

The Veteran's service-connected lumbar spine disability has been rated by the RO under the provisions of the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  38 C.F.R. § 4.71a, DCs 5235-5243.  Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a. 
Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
As the Veteran's service-connected lumbar disability also includes degenerative disc disease, the Board will also consider DC 5243 for rating intervertebral disc syndrome.  Under DC 5243, a 40 percent disability rating is assigned when there is intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

The Board notes that the regulations for rating disabilities of the spine were twice revised during the pendency of the appeal.  The first amendment, pertaining to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  This amendment provided that intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, DC 5243 and Note.

The second amendment, pertaining to general diseases of the spine, became effective on September 26, 2003. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  When the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary.  However, the amended regulation cannot be applied prior to the effective date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308   (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  Thus, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change. VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

With respect to limitation of motion of the lumbar spine, before September 26, 2003, a 10 percent rating applied to a slight limitation of motion, a 20 percent rating applied to a moderate limitation of motion, and a 40 percent rating applied to a severe limitation of motion. 38 C.F.R. § 4.71a, DC 5292 (2002).  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not considered to be dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2015).

Additionally, a rating could be assigned under 38 C.F.R. § 4.71a, DC 5295, which provided a 10 percent rating for a lumbosacral strain with characteristic pain on motion; a 20 percent rating for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a 40 percent rating for a severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion. Id.  

From May 14, 1999 September 23, 2002

The RO assigned a 10 percent rating for spondylosis with degenerative disc disease of the lumbar spine as of May 14, 1999, when the Veteran first filed his application for service connection for a low back disability.  

In support of his initial application, the Veteran submitted an April 1997 treatment note from a private treatment provider.  During the initial consultation, the Veteran reported "shock like" symptoms down both sides of his back.  The Veteran was assessed with a lumbar sprain at that time.  Subsequent VA treatment notes from July 1998 document that the Veteran had pain in the back related to muscle spasm that was secondary to the Veteran's position in bed.  Treatment notes from November 1998 document the Veteran describing back pain starting in between his shoulders and radiating to both his legs down to his toes.  He described episodes lasting for a few days that began usually at night, waking him up and requiring positional changes until the pain would dissipate.  

X-ray images from August 2001 showed mild spondylosis at L4 with an anterior bony spur.  March 2002 VA treatment notes show that the Veteran presented at the health clinic with lower back pain.  He reported that his pain was currently at 3 out of 10 but that pain would sometimes be 10 out of 10.  The pain would manifest as intermittent stabbing.  Relaxing, changing position, medication, and heat would alleviate the pain.  Exercise or walking would aggravate the pain.  Next, a May 2002 VA treatment note documents the receipt of results of an MRI taken in April 2002.  The MRI showed large disc herniation at the level of L4-L5 causing severe compression of the thecal sac.  

The Board is not aware of any other evidence relevant to the Veteran's back during this period of the appeal.  As such, the evidence does not show ankylosis, moderate limitation of lumbar motion, muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, or moderate IVDS with recurrent attacks.  Therefore, a rating greater than 10 percent is not warranted. 38 C.F.R. § 4.71a, DCs 5292, 5295 (2002).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a lumbar spine disability prior to September 23, 2002, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

September 23, 2002, to September 25, 2003

The RO assigned a 10 percent rating for spondylosis with degenerative disc disease of the lumbar spine during this appeal period.  

Of record are private treatment notes that document a series of visits for lower back pain.  For instance, the Veteran presented for his initial consultation at a private treatment clinic in October 2002 following a motor vehicle accident.  He complained of, among other things, lower back pain and numbness in both legs.  On examination, the Veteran showed palpable lumbar taut and tender fibers.  Range of motion testing showed flexion ending at 70, extension ending at 10, left and right lateral flexion ending at 20, and left and right rotation ending at 20.  A subsequent private treatment note from November 2002 showed improving range of motion, with flexion ending at 80, extension ending at 25, left and right lateral flexion ending at 25, and left and right rotation ending at 30.  A March 2003 note showed the attending physician releasing the Veteran from care because the Veteran had reached maximum medical improvement.  

VA treatment notes next document the Veteran reporting for a follow-up for back pain in June 2003.  During this consultation, the Veteran reported his current back pain as 4 out of 10.  However, he indicated that, at its worst, the back pain would rate as 10 out of 10.  An objective examination of the Veteran's back showed tenderness in the lumbosacral area.  The Veteran could stand on his toes.  The attending physician assessed the Veteran with degenerative joint disease, lumbar disc herniation, and back pain.  Next, the Veteran presented at the VA neurosurgery clinic in August 2003 for a back consultation.  The Veteran described back pain as lasting approximately 8 hours per day intermittently.  The pain was again described as burning and stabbing.  An examination showed significant left leg limp which improved with continued ambulation.  There was good forward bending but increased pain with extension.  The attending physician recommended epidural steroid injections for treatment.  

Again, the evidence of record during this time period does not show that any rating higher than 10 percent was warranted because the evidence did not show ankylosis, limitation of flexion to 60 degrees, moderate limitation of lumbar motion, combined range of motion not greater than 120 degrees, muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, or moderate IVDS with recurrent attacks. Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a lumbar spine disability from September 23, 2002, to September 25, 2003, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From September 26, 2003 to May 23, 2011.  

The RO assigned a 10 percent rating for spondylosis with degenerative disc disease of the lumbar spine during this appeal period.  

In November 2004, the Veteran presented at the same private treatment provider as in October 2002 with low back pain.  After an examination, the attending physician noted paralumbar muscle spasm.  Subsequent to this record, the Board notes that there is a significant break in medical records that are relevant to the severity of the Veteran's low back disability.  

VA next afforded the Veteran an examination for his spine in January 2009.  During the clinical interview, the Veteran described his symptoms as numbness, decreased motion, weakness, and pain.  The pain was described as moderate, and its onset would be sudden.  The Veteran described flare-ups that were severe and occurred every one to two months.  These flare-ups would reportedly last from one to two days.  The examiner denied there being any incapacitating episodes due to spine disease.  Examination of an x-ray taken in August 2008 showed bilateral moderate sacroiliac joint arthritis, spondylosis and mild generative disc disease at L5-S1, and bulging disc annulus at L2-L3 and L3-L4.  Later in January 2009, an addendum was provided that supplied the range of motion measurements for the Veteran's low back.  Forward flexion was 0 to 90 degrees, extension was 0 to 12 degrees, right lateral flexion was 0 to 24 degrees, left lateral flexion was 0 to 20 degrees, right lateral rotation was 0 to 30 degrees, and left lateral rotation was 0 to 30 degrees.  The examiner noted that there was no pain on active motion or repetitive use during forward flexion and that there was no additional loss of motion on repetitive use of the joint by pain, fatigue, weakness, or lack of endurance.  There was pain on active motion with the other range of motion tests.  However, there was no additional loss of motion on repetitive use testing.  

The Board is not aware of any other evidence that shows the severity of the Veteran's low back disability between September 26, 2003, and May 23, 2011.  

Applying the pertinent laws to the facts for this period, the Veteran showed radiographic evidence of arthritis in his back during this entire appeal period.  However, at worst, the Veteran was limited to 90 degrees forward flexion in January 2009.  Essentially, the Veteran demonstrated full forward flexion.  The Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements. 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has also considered the effects of weakened movement, excess fatigability, and incoordination. 38 C.F.R. § 4.45.  However, application of those provisions does not enable a disability rating higher than 10 percent during this appeal period as the 10 percent assigned incorporates painful motion and his symptoms and the evidence do not indicate that he has functional loss due to the factors in sections 4.40 or 4.45. 

With regard to the possibility of a rating in excess of 10 percent based on IVDS, the record shows that the Veteran had IVDS during this period, but the evidence of record does not suggest that the Veteran has suffered from incapacitating episodes having a total duration of at least 2 week during one year during this appeal period.  Incapacitating episode means a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  The evidence does not show that periods of bed rest have been prescribed by a physician.  The Board notes that the Veteran complained of flare-ups that occurred every one to two months, resulting in one to two days of incapacitation.  These, even if qualifying as incapacitating episodes, would not meet the time period necessary to satisfy the criteria for a 20 percent disability rating under DC 5243.   Without physician-prescribed periods of bed rest having a total duration of at least 2 weeks during a 12 month period, the Veteran is not entitled to a greater rating based on incapacitating episodes. Moreover, the Board finds that these flare-ups were not severe enough to constitute functional loss under 38 C.F.R. § 4.40.

With regard to a greater rating based on loss of motion, the Board observes Veteran has never been diagnosed with ankylosis.  Additionally, the evidence during this time period does not show limitation of flexion to 60 degrees, moderate limitation of lumbar motion, combined range of motion not greater than 120 degrees, or muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  Therefore, a rating greater than 10 percent is not warranted during this appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning May 23, 2011

The RO assigned a 40 percent rating for spondylosis with degenerative disc disease of the lumbar spine as of May 23, 2011.  

For the period between May 23, 2011, and October 16, 2013, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 40 percent for a low back disability under the General Rating Formula for Diseases and Injuries of the Spine, which was used to assign this evaluation.  The General Rating Formula applies with or without symptoms such as pain.  DeLuca and associated regulations do not apply because a 40 percent evaluation is the maximum allowable disability rating for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating under the General Rating Formula is not warranted unless there is ankylosis present.  In May 2011, May 2012 and October 2014 VA examinations, ankylosis was specifically denied by the examiners.  Thus, the Board finds that a higher rating based on ankylosis is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

The Board also finds that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for a higher disability rating prior to October 16, 2013.  38 C.F.R. § 4.71a, DC 5243 (2015).  In the May 2011 VA examination, the Veteran reported having suffered from flare-ups.  He described them as occurring approximately every week, lasting up to five to seven days.  The examiner noted, however, that the Veteran did not have any incapacitating episodes during the previous year.  Next, in a May 2012 examination, the examiner opined that the Veteran did not have IVDS.  As such, there was no finding that the Veteran had incapacitating episodes over the previous year.  During that examination, the Veteran reported that he would experience flare-ups that would occur with overuse.  The Veteran specifically mentioned an increase in pain and limitation in motion after using a trimmer for home yardwork.  Nothing in these records indicate that flare-ups resulted in physician prescribed bed rest for a duration of time within a year, warranting a higher disability rating.  

However, in an October 2014 VA examination report, the examiner noted that the Veteran had suffered from incapacitating episodes having a combined duration of at least 6 weeks over the previous year.  This report was seemingly based on the Veteran's report of flare-ups occurring two to three times weekly and lasting from two to four days, rendering him unable to walk.  The Board notes that the October 2014 examiner opined that the Veteran had incapacitating episodes that had a total duration of at least 6 weeks during the 12 months prior to the October 16, 2014, VA examination.  This positive finding was based largely on the Veteran's competent and credible reports of his flare-ups.  The Board acknowledges that the Veteran also reported flare-ups during his May 2011 and May 2012 examination.  However, these flare-ups were not described as incapacitating.  In the May 2011 and May 2012 examinations, the Veteran described his flare-ups as severe pain that would cause decreased motion.  Accordingly, the Board finds that the Veteran suffered from incapacitating episodes having a total duration of at least 6 weeks during the 12 months prior to the October 16, 2014 examination, but not earlier.

Accordingly, the Board finds that a disability rating of 60 percent is warranted under DC 5243 for intervertebral disc syndrome as of October 16, 2013.  See Fenderson, supra.  This effective date is appropriate because it is the earliest date in which it is factually ascertainable that an increase in the Veteran's low back disability occurred.  A disability rating in excess of 60 percent is not warranted beginning October 16, 2014, because 60 percent is the highest rating available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and there is no evidence of unfavorable ankylosis of the entire spine as required for the next highest rating, a total schedular disability rating, under the General Rating Formula for the spine. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for a low back disability prior to October 16, 2013.  As of that date, however, the Board finds that a disability rating of 60 percent, but not higher, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Left Lower Extremity Radiculopathy

The Veteran's service-connected left lower extremity radiculopathy is rated under DC 8656, which covers neuritis of the femoral nerve.  In addition to DC 8656, DC 8520, which addresses paralysis, neuritis, or neuralgia of the sciatic nerve, has been raised by the record.  Therefore, the Board will analyze the Veteran's claim through both DCs.  However, the Board will not provide separate ratings under both DCs.  Assigning separate ratings under DC 8520 (sciatic nerve) and DC 8526 (femoral nerve) would violate the rule against pyramiding, as the symptom cluster, anatomical location, and effects of the disability overlap and do not constitute separate and distinct manifestations of disability.  Therefore, the Board will assign the highest disability rating available from either DC during any portion of the appeal period.  

Complete paralysis, neuritis, or neuralgia of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent.  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent, respectively.  38 C.F.R. § 4.124a, DC 8520, 8620, 8720 (2015).  

Incomplete paralysis, neuritis or neuralgia of the anterior crural (femoral) nerve warrants a 10 percent evaluation when mild; a 20 percent evaluation when moderate; and a 30 percent evaluation when severe.  Complete paralysis warrants a 40 percent evaluation when there is paralysis of quadriceps extensor muscles. 38 C.F.R. § 4.124a, DCs 8526, 8626, 8726 (2015).

The term incomplete paralysis indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a), Note (2015).

The Veteran's left lower extremity radiculopathy has been rated as 10 percent disabling from July 1, 2011 to October 16, 2014, and as 20 percent disabling thereafter.  

VA afforded the Veteran an examination of his left lower extremity in May 2012.  After a physical examination, the examiner concluded that the Veteran had left lower extremity radiculopathy that manifested as mild paresthesias and moderate numbness.  The examiner indicated that the nerve roots involved were the left femoral nerves, and opined that the severity of the radiculopathy was mild.  

Next, March 2013 notes show the Veteran presenting for electromyographic images of his left lower extremity.  Essentially, the testing showed chronic ongoing lumbar radiculopathy that involved the left L5 nerve root.  The Veteran presented for the testing with weakness, numbness, and paresthesias.  The Veteran also described frequent episodes of his foot dropping and numbness of the entire left leg.  The Veteran's wife confirmed these reports. 

In his October 2014 examination, the Veteran informed the examiner that he wore braces for his left lower extremity whenever he was on his feet.  He used a cane whenever he left the home and a walker while he was inside his home.  During flare-ups, the Veteran would use a wheelchair.  Noting that the Veteran had left lower extremity radiculopathy in the sciatic nerve roots, the examiner found moderate constant pain, severe intermittent pain, moderate paresthesias, and severe numbness.  Left ankle sensation to touch testing revealed decreased sensation in the lower leg and ankle as well as no sensation in the foot or toes.  There was no muscle atrophy in the left lower extremity.  The examiner ultimately opined that the Veteran's left lower extremity radiculopathy was moderate.  

In a June 2015 letter, the Veteran's wife described his difficulties in doing even small tasks on the very bad days in which he is in a lot of back pain.  She described that the Veteran would require the use of a motorized scooter when available at the store.  The Veteran would need the support of his wife's shoulder for assistance in leaving or entering the house or their car.  The Veteran's wife also described that the Veteran dragged his leg and would say at times that he had no feeling in his legs. 

After a thorough review of the record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence represents a disability picture that more closely approximates moderate incomplete paralysis of the left lower extremity radiculopathy during the period from July 1, 2011 to March 6, 2013, and moderately severe incomplete paralysis of the left lower extremity as of March 6, 2013.  Accordingly, a 20 percent disability rating under DC 8520 is warranted from July 1, 2011 to March 5, 2013, and a 40 percent disability rating is warranted as of March 6, 2013.  

The Board notes that the only evidence of record that addresses the severity of the Veteran's radiculopathy from July 1, 2011, to March 6, 2013, is the May 2012 VA examination.  That examination documents the Veteran's left lower extremity radiculopathy as being mild.  The symptoms mentioned were paresthesias and numbness.  However, the medical evidence of record immediately prior to when the Veteran filed his claim for service connection for left lower extremity radiculopathy shows more severe symptoms.  For instance, a May 2011 VA examination for the Veteran's back documents constant use of a cane for assistance with ambulation and regular complaints of left leg pain, numbness, and weakness.  Accordingly, noting the Veteran's consistent statements over the course of the claim and appeal period, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left lower extremity radiculopathy from July 1, 2011 to March 6, 2013 most closely approximated moderate incomplete paralysis of the left lower extremity.  Accordingly, an increased disability rating of 20 percent under DC 8520 is warranted for that period.  

Next, as of March 6, 2013, the Board finds that a 40 percent disability rating is warranted for the Veteran's left lower extremity radiculopathy because the Veteran's symptoms approximated moderately severe paralysis of the left lower extremity.  The March 6, 2013 VA treatment record notes symptoms such as weakness, numbness, and paresthesias.  The Veteran also reported frequent episodes of dropfoot and dragging.  Between this date and the Veteran's October 2014 VA examination, the Veteran began wearing a brace on his left lower extremity to treat foot and ankle weakness.  In the October 2014 VA examination, there was no sensation in the foot or toes and decreased sensation in the lower leg and ankle.  The Veteran had severe intermittent pain and numbness and moderate constant pain and paresthesias.  These symptoms, taken with the fact that the Veteran has competently described partial dropping of the foot and dragging on ambulation, leads to the Board to conclude that an increased disability rating of 40 percent under DC 8520 for moderately severe incomplete paralysis of the sciatic nerve is warranted.  A disability rating of 60 percent under this DC is not warranted because there has been no showing of muscle atrophy in the Veteran's left lower extremity over the course of the claim and appeal period.  Specifically, the October 2014 and May 2012 examiners denied there being any muscle atrophy in the Veteran's left lower extremity.  

Therefore, the Board finds that, for the period beginning March 6, 2013, left lower extremity radiculopathy manifested as severe numbness, severe intermittent pain, moderate constant pain, moderate paresthesias, and dropping/dragging of the foot.  Resolving reasonable doubt in the Veteran's favor, these symptoms more nearly approximate moderately severe incomplete paralysis of the left lower extremity, and more nearly approximate the criteria for a 40 percent disability rating under DC 8520.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a.  The Board has considered application the rating criteria of DCs 8526, 8626, 8726.  However, as higher disability ratings are available under DC 8520, application under those DCs is not warranted. 

ORDER

An initial rating in excess of 10 percent for a low back disability for the period from May 14, 1999, to May 23, 2011, is denied.

An initial rating in excess of 40 percent for a low back disability for the period from May 23, 2011 to October 16, 2013, is denied.

An initial rating of 60 percent, but not higher, for a low back disability as of October 16, 2013, is granted.  

An initial rating of 20 percent, but not higher, for left lower extremity radiculopathy for the period from July 1, 2011, to March 6, 2013, is granted.  

An initial rating of 40 percent, but not higher, for left lower extremity radiculopathy as of March 6, 2013, is granted.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


